DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 3/1/2021 is acknowledged.
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first source" and “second source” in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that claim 14 is supposed to depend from claim 13 not claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forloni (US 2014/0234493, cited by applicant), as evidenced by Eastman Chemical Data Sheet for EASTPAK COPOLYESTER 9921 (cited by applicant), in view of Sornay et al. (US 5744181).
Forloni discloses a lidding film (paragraph [0001]) heat seal resin composition for providing a heat seal film on a film, such as a polyester film, comprising a copolyester resin component comprising a blend of a semi-crystalline copolyester resin ([0063], EASTPAK COPOLYESTER 9921 is at least semicrystalline, see Eastman Chemical below) and an amorphous copolyester resin, an antifog additive, and an anti-block and slip additive (all additives are located in the outer layer not the heat seal layer) ([0020] – [0029], [0063], [0065] and Table 1, film VIII).
Forloni does not disclose an antifog additive, an anti-block and slip additive in the heat seal layer.
Sornay discloses an antifog additive, an anti-block and slip additive in the heat seal layer (Examples 1-3) for the purpose of providing a tight lid while preventing ballooning effects (Example 1).

Eastman Chemical Data Sheet shows that EASTPAK COPOLYESTER 9921 is at least semi-crystalline because a crystalline density (1.4 g/cm3) and a crystalline peak melting point (283 degrees C) are disclosed (see page 1).
With regards to claim 3, Forloni discloses wherein the semi-crystalline copolyester resin component is present in an amount of between about 60% to about 99.9% by weight of the composition, the amorphous copolyester resin is present in an amount of about 5% to about 40% by weight of the composition (Table 1, film VIII, [0063).
With regards to claim 15, Forloni discloses  wherein the antifog additive is selected from the group consisting of sorbitan esters, glycerol esters, ethoxylated sorbitan ester, and compounds modified with alpha monoglyceride, and mixtures thereof ([0049).
With regard to claims 2 and 4-5, Forloni discloses applicant’s recited concentrations for the copolyester resin including the semi-crystalline copolyester and the amorphous copolyester (Table 1, film VIII, [0063]).  However, none of the references disclose applicant’s recited concentrations for the anti-block, anti-fog and slip additives recited in claims 2 and 4-5.  It has been found that finding the optimum value or range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144).  It would have been obvious to one of ordinary skill in the art to .
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forloni (US 2014/0234493, cited by applicant), as evidenced by Eastman Chemical Data Sheet for EASTPAK COPOLYESTER 9921 (cited by applicant), in view of Sornay et al. (US 5744181), as applied to claims 1-5 and 15 above, and further in view of Wood, Jr. et al. (US 2005/0208282, cited by applicant).
Forloni and Sornay do not disclose wherein the anti-block and slip additive comprises silica and amides and wherein the anti-block and slip additive comprises the silica and the silica has an average particle size in the range of about 0.5 to about 10 microns.
Wood, Jr. discloses a lid comprising a heat seal layer wherein the anti-block and slip additive comprises silica and amides and wherein the anti-block and slip additive comprises the silica and the silica has an average particle size in the range of about 0.5 to about 10 microns ([0002], [0006] – [0011], [0065], [0077]) for the purpose of providing improved anti blocking (coefficient of friction) properties and/or a removable film without tearing or splitting [0006].
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the anti-block and slip additive comprises silica and amides and wherein the anti-block and slip additive comprises the silica and the silica has an average particle size in the range of about 0.5 to about 10 microns in Forloni in order to provide improved anti blocking ..
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forloni (US 2014/0234493, cited by applicant), as evidenced by Eastman Chemical Data Sheet for EASTPAK COPOLYESTER 9921 (cited by applicant), in view of Sornay et al. (US 5744181) and Wood, Jr. et al. (US 2005/0208282, cited by applicant), as applied to claims 6 and 12 above, and further in view of Sobuttka et al. (US 5792808).
Forloni and Sornay do not disclose wherein the silica is a blend of two silica sources consisting of a first source having an average particle size of about 0.5 to about 4 microns and a second source having an average particle size of about 5 to about 10 microns, wherein the first source has an average particle size of about 1.5 to about 4 microns and a second source having an average particle size of about 8 to about 12 microns.
Sobuttka discloses an anti-blocking agent wherein the silica is a blend of two silica sources consisting of a first source having an average particle size of about 0.5 to about 4 microns and a second source having an average particle size of about 5 to about 10 microns, wherein the first source has an average particle size of about 1.5 to about 4 microns and a second source having an average particle size of about 8 to about 12 microns (column 4, lines 15-48, Example 1, claim 7) for the purpose of providing high anti-blocking properties (column 2, lines 9-20).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the silica is a blend of two silica sources consisting of a first source having an average particle size of about 0.5 to .
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forloni (US 2014/0234493, cited by applicant), as evidenced by Eastman Chemical Data Sheet for EASTPAK COPOLYESTER 9921 (cited by applicant), in view of Sornay et al. (US 5744181), as applied to claims 1-5 and 15 above, and further in view of Schmal et al. (US 2005/0079372).
Forloni and Sornay do not disclose wherein the anti-block and slip additive comprises silica and amides, wherein the anti-block and slip additive comprises the amides and the amides comprise fatty amides and polyamides, wherein the anti-block and slip additive comprises the amides and the amides have a melting point in the range of 70°C to 180°C, wherein the anti-block and slip additive comprises fatty amides having a melting point in the range of 70°C to 150°C.
	Schmal discloses a thermoplastic film for use in odor control in food containers ([0001] – [0004]) that is heat sealed ([0072] – [0073]) wherein the anti-block and slip additive comprises silica and amides, wherein the anti-block and slip additive comprises the amides and the amides comprise fatty amides and polyamides, wherein the anti-block and slip additive comprises the amides and the amides have a melting point in the range of 70°C to 180°C (since Erucamide has a melting point of 77.5 degrees C), wherein the anti-block and slip additive comprises fatty amides having a melting point in 
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the anti-block and slip additive comprises silica and amides, wherein the anti-block and slip additive comprises the amides and the amides comprise fatty amides and polyamides, wherein the anti-block and slip additive comprises the amides and the amides have a melting point in the range of 70°C to 180°C, wherein the anti-block and slip additive comprises fatty amides having a melting point in the range of 70°C to 150°C in Forloni in order to provide improved anti blocking (coefficient of friction) properties and/or odor barrier properties as taught or suggested by Schmal.
	With regard to claims 8 and 11, none of the references disclose applicant’s recited concentrations for the amides, melting point for the amides and particle size.  It has been found that finding the optimum value or range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144).  It would have been obvious to one of ordinary skill in the art to have provide applicant’s recited concentrations for the amides, melting point for the amides and particle size in order to provide improved anti blocking (coefficient of friction) properties and/or lower costs.
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the properties for the heat seal resin and the individual components recited in claims 16-17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0101201 discloses silica/amide anti-blocking/slip agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
April 9, 2021